Citation Nr: 1101280	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1946.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was initially demonstrated decades 
after active duty, and there has been no demonstration by 
competent clinical, or competent and credible lay, evidence of 
record that the Veteran's bilateral hearing loss is related to 
active duty.  

2.  Tinnitus was initially demonstrated decades after active 
duty, and there has been no demonstration by competent clinical, 
or competent and credible lay, evidence of record that the 
Veteran's tinnitus is related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in January 2010, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified him that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records, and the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  

The appellant was afforded a VA medical examination in March 
2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The March 2010 VA examiner elicited information concerning the 
Veteran's military service, and the noise exposure received 
during service and after service.  The opinion considered the 
pertinent evidence of record, and included a specific reference 
to the Veteran's service treatment records, including his service 
separation examination.  The examiner stated that enlistment and 
discharge testing consisted only of whisper voice and/or speech 
voice testing, and noted that this type of hearing test was not 
frequency specific and did not indicate all hearing loss, 
especially high frequency hearing loss.  Without frequency 
specific information, especially at discharge, it was impossible 
to speculate as to the Veteran's hearing sensitivity at that 
time.  As far as providing an opinion of etiology, the VA 
examiner stated that "[d]ue to lack of frequency specific 
information at discharge, this examiner cannot render an opinion 
regarding hearing loss without resort to mere speculation."  She 
also said that "[d]ue to lack of specific report of tinnitus 
onset as well as due to several sources of noise exposure during 
this veteran's life, this examiner cannot render an opinion 
regarding tinnitus without resort to mere speculation."  

As the examiner explained the basis for being unable to render 
the requested opinions without resort to mere speculation (only 
whisper hearing tests were conducted during service, lack of 
specific report of tinnitus onset, and several sources of noise 
exposure during the Veteran's life), the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  
As a result, the Board finds that to remand this case for another 
medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose when it would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including tinnitus and sensorineural 
hearing loss (as organic diseases of the nervous system), may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran asserts that he has hearing loss and tinnitus as a 
result of exposure to tanks and artillery during active duty.  
The Veteran's military occupational specialty was truck driver, 
heavy.

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to hearing 
loss or tinnitus.  The report of the Veteran's March 1946 
separation medical examination noted that there were no ear, nose 
or throat abnormalities.  Hearing (whispered voice) was 15/15, 
bilaterally.

A February 2009 VA outpatient treatment note relates that the 
Veteran complained of decreased hearing.  Active duty noise 
exposure was training and combat related, with no ear protection.  
As a civilian, the Veteran worked in a factory, with no ear 
protection.  Family history of hearing loss included father and 
grandfather.  Tinnitus was first noticed years ago, and was not 
date or incident specific.  Testing showed right moderately 
severe sensorineural hearing loss range 2000-4000 Hz, and a 
severe hearing loss at 8000 Hz.  Testing showed left moderately 
severe sensorineural hearing loss at 2000 Hz, and severe hearing 
loss at 3000-4000 Hz and at 80000 Hz.  

The March 2010 VA examination report provides that the examiner 
reviewed the Veteran's claims file and sets forth the relevant 
inservice and post service audiological history.  The examiner 
noted that the Veteran's MOS was truck driver HV (heavy).  The 
Veteran's military noise exposure was tanks, artillery and 88s 
(German).  Occupational noise exposure was oil field work, coal 
mines, factory work, and truck driver.  The Veteran reported ear 
protection was worn sometimes, when around noise.  Recreational 
noise exposure was duck hunting with shotguns.  He reported ear 
protection was worn.  The date of onset of tinnitus was several 
years ago.  He stated that he had dizzy spells since discharge 
from the military.  

The report provides the results of audiological testing which 
reflect bilateral hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  The examiner summarized them as bilateral 
sensorineural hearing loss, normal to severe (70-89 HL) 500-4000 
Hz.  The final diagnosis was sensorineural hearing loss and 
tinnitus.  The examiner noted that tinnitus was as likely as not 
a symptom associated with the hearing loss.  

The examiner noted that enlistment and discharge testing 
consisted only of whisper voice and/or speech voice testing, and 
this type of hearing test was not frequency specific and did not 
indicate all hearing loss, especially high frequency hearing 
loss.  Without frequency specific information, especially at 
discharge, it was impossible to speculate as to the Veteran's 
hearing sensitivity at that time.  As far as providing an opinion 
of etiology, the VA examiner stated that "[d]ue to lack of 
frequency specific information at discharge, this examiner cannot 
render an opinion regarding hearing loss without resort to mere 
speculation."  She also said that "[d]ue to lack of specific 
report of tinnitus onset as well as due to several sources of 
noise exposure during this veteran's life, this examiner cannot 
render an opinion regarding tinnitus without resort to mere 
speculation."  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against each of the 
Veteran's claims.

There is no evidence of pertinent complaints, symptoms, findings 
or diagnoses of hearing loss or tinnitus within one year of the 
Veteran's separation from service.  Thus, presumptive service 
connection is not warranted.

The post-service evidence is negative for complaints, symptoms, 
findings or diagnoses of hearing loss or tinnitus for decades 
after the Veteran's active duty.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no competent medical opinion linking hearing 
loss or tinnitus disability to service.  

The Veteran is competent to report having sustained acoustic 
trauma during active duty.  Since his contentions are consistent 
with the circumstances of his service, such assertions are deemed 
to be credible.  The Veteran is competent to provide testimony 
and statements concerning factual matters of which he has 
firsthand knowledge (i.e., experiencing or observing noise 
exposure, tinnitus and hearing loss problems during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

However, the Veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature to 
which current disability may be attributed, or that his current 
hearing loss disability and/or tinnitus are etiologically related 
to acoustic trauma in service.  A layperson is generally not 
deemed competent to express an opinion on a matter that requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, to the extent that the Veteran is able to observe 
continuity of hearing loss or tinnitus since separation from 
active duty, the credibility of his opinion is outweighed by the 
lack of medical evidence of complaints of hearing loss or 
tinnitus for decades after active duty, the lack of medical 
evidence that he sought any treatment for hearing loss or 
tinnitus until decades after active duty, and the lack of 
probative medical evidence in support of his claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that Veteran's service treatment records (containing no evidence 
of complaints of hearing loss or tinnitus) and his postservice 
medical records (containing no evidence of any complaints, 
symptoms, findings or diagnoses for many years after separation, 
and containing no medical evidence that his current hearing loss 
or tinnitus is related to his active duty) outweigh the Veteran's 
contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for bilateral hearing loss or 
tinnitus.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


